         Case 6:08-cv-06570-DGL Document 56 Filed 09/15/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

SHAWN MICHAEL VINCENT,
                                                                    DECISION AND ORDER
                                      Plaintiff,
                                                                    08-CV-6570L

                      v.


SUPERINTENDENT BRUCE S. YELICH, et al.,

                              Defendants.
________________________________________________



       Plaintiff Shawn Michael Vincent (“Vincent”) brings this action pursuant to 42 U.S.C.

§1983 (“Section 1983”). He seeks compensation from defendant Anthony J. Annucci, former

Counsel and later Executive Deputy Commissioner and Counsel for the New York State

Department of Correctional Services (“DOCS”), for Annucci’s role in the unconstitutional

administrative imposition and enforcement of post release supervision (“PRS”) on plaintiff.

       Familiarity with the lengthy factual and procedural history of this matter is presumed. On

August 29, 2011, this Court granted a motion by defendants (which then included multiple

individuals, including several officials employed by DOCS, the New York State Division of

Parole, and Bare Hill Correctional Facility) to dismiss the complaint for failure to state a claim,

finding that the defendants were entitled to qualified immunity. Vincent v. Yelich (“Vincent I”),

812 F. Supp. 2d 276 (W.D.N.Y. 2011).

       On June 4, 2013, the Second Circuit Court of Appeals reversed that decision in part, insofar

as it had dismissed plaintiff’s claims against Annucci, finding that “the district courts erred in
           Case 6:08-cv-06570-DGL Document 56 Filed 09/15/20 Page 2 of 10




ruling that Annucci was entitled to qualified immunity as a matter of law.” Vincent v. Yelich

(“Vincent II”), 718 F.3d 157, 173-74 (2d Cir. 2013).

         Plaintiff now moves for summary judgment (Dkt. #51) finding Annucci liable for the

violation of his rights under the Fifth, Eighth and Fourteenth Amendments to the United States

Constitution to due process and freedom from unlawful imprisonment, and assessing

compensatory damages. Annucci has cross moved for summary judgment dismissing the

complaint, arguing that he is entitled to qualified immunity, and/or that plaintiff’s recovery, if any,

should be limited to nominal damages. (Dkt. #54). For the reasons that follow, plaintiff’s motion

is granted, and defendant’s cross motion is denied.

                          FACTUAL AND PROCEDURAL BACKGROUND

         In July 2001, Vincent pled guilty to violations of New York Penal Law pursuant to a plea

agreement promising a sentence of no more than 5 years. On September 17, 2001, Vincent

appeared in Chautauqua County Court, where he was sentenced to a term of 5 years imprisonment.

The sentence by the County Court did not include any period of PRS. Vincent was thereafter

remanded to DOCS custody, with a maximum expiration date of October 4, 2005, or with good

time, a conditional release date of January 14, 2005. In fact, Vincent was conditionally released

on January 14, 2005, at which point a 5-year period of PRS, set to conclude January 14, 2010, was

administratively imposed not by a court but by DOCS.1

         On October 14, 2005, Vincent was arrested and taken into custody and charged with failure

to comply with certain conditions of the terms of PRS. While Vincent was awaiting adjudication

of those charges, on June 9, 2006, the Second Circuit Court of Appeals decided Earley v. Murray



1
  Defendant, in his Statement of Undisputed Facts, disputes the expiration date of Vincent’s sentence. However, as
defendant offers no alternative date and no proof that plaintiff’s statement is incorrect on this point, the Court defers
to the date set forth by plaintiff.
                                                           2
         Case 6:08-cv-06570-DGL Document 56 Filed 09/15/20 Page 3 of 10




(“Earley I”), 451 F.3d 71 (2d Cir. 2006), ruling that it was unconstitutional for individuals to be

subjected to administratively-imposed PRS where no judge had sentenced them to it. It is this

decision that is at the heart of Vincent’s present action.

       On August 29, 2006, an administrative law judge determined that Vincent had violated the

conditions of his administratively-imposed PRS. Vincent remained incarcerated until March 21,

2007, when he was released to additional term of PRS administratively imposed by a DOCS

official. Two weeks later, on April 5, 2007, Vincent was charged for a second time with failure to

comply with PRS conditions, and was again incarcerated, this time with a two-year sentence.

       Vincent thereafter filed a habeas corpus petition in New York State Supreme Court,

Franklin County, alleging that his continued incarceration was unconstitutional. That petition was

granted on July 23, 2008, and Vincent was released on July 31, 2008.

       As the Second Circuit has observed, Annucci was aware of and understood the holding in

Earley I at least as early as June 20, 2006 when he purported to explain it to an Office of Court

Administration official in an e-mail, but “could reasonably have waited to take action until after

August 31, 2006,” when the Second Circuit denied rehearing. Betances v. Fischer (“Betances II”),

837 F.3d 162, 170-72 (2d Cir. 2016) (citing Earley v. Annucci (“Earley II”), 462 F.3d 147, 148

(2d Cir. 2006)). See also Earley v. Annucci (“Earley III”), 810 Fed. Appx. 60, 64 (2d Cir. 2020)

(“our prior cases have properly placed on Annucci the obligation of beginning efforts to

expeditiously implement the holding of Earley I as soon as rehearing of that case was denied”).

       Nonetheless, Annucci “did not take objectively reasonable steps” to conform DOCS policy

to Earley I and Earley II until at least April 2008. Betances II, 837 F.3d 162 at 168, 171-72. See

also Reyes v. Fischer, 2017 U.S. Dist. LEXIS 218777 at *15-*19 (E.D.N.Y. 2017)(describing

Annucci’s role in formulating DOCS’s response to Earley I, which included advising DOCS


                                                  3
         Case 6:08-cv-06570-DGL Document 56 Filed 09/15/20 Page 4 of 10




officials that they were not bound by Earley I, and taking no action to conform DOCS policy and

conduct to its holding until 2008). As a result, Vincent was incarcerated for 686 days for violating

the terms of unconstitutional, administratively-imposed PRS, after the Second Circuit’s August

31, 2006 decision in Earley II, denying rehearing.

                                          DISCUSSION

I.     Summary Judgment

       Summary judgment will be granted if the record demonstrates that “there is no genuine

issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.”

Fed. R. Civ. P. 56(c); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). In

determining a motion for summary judgment, the Court’s role is not “to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for trial.” Id.

When considering a motion for summary judgment, the Court must construe all inferences in the

light most favorable to the non-movant. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587-88 (1986), citing United States v. Diebold, Inc., 369 U.S. 654, 655 (1962).

II.    Annucci’s Liability and Qualified Immunity

       In order to state a claim under Section 1983, a plaintiff must allege that a state actor, or a

private party acting under color of law, “deprived the plaintiff of a right guaranteed under the

Constitution of the United States.” Snider v. Dylag, 188 F.3d 51, 53 (2d Cir. 1999) (citation

omitted). In order for a defendant to be held individually liable in an action under Section 1983,

the plaintiff must show that the defendant was personally involved in the alleged deprivation. Such

involvement can be established through proof that the defendant created a “policy or custom under

which unconstitutional practices occurred, or allowed the continuance of such a policy or custom.”

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995). While an official may be found to be protected


                                                  4
         Case 6:08-cv-06570-DGL Document 56 Filed 09/15/20 Page 5 of 10




by qualified immunity where the violation concerned a right that was not “clearly established” at

the time of the disputed actions, where the official’s actions violated clearly established rights of

which a reasonable official would have been aware, qualified immunity is unavailable. Vincent II,

718 F.3d 157 at 166.

       Here, Annucci’s personal involvement in formulating DOCS’s policies concerning the

imposition and enforcement of administratively-imposed PRS is already well-settled. In the matter

of Betances, a pending class action in which Vincent is also a party, the Second Circuit

conclusively determined that Annucci was liable for his personal involvement in creating the

policies and customs by which the constitutional violations against Vincent, and other individuals

upon whom PRS was administratively imposed or enforced, occurred. Betances II, 837 F.3d 162

at 165. See also Earley III, 810 Fed. Appx. 60 at 63 (“Betances concluded that Annucci

unreasonably delayed the development and launch of large-scale initiatives to implement Earley

across the entire population affected by administratively imposed PRS . . . Annucci immediately

understood Earley I’s holding but deliberately refused to change DOCS procedures to bring them

into compliance”)(unpublished decision).

       Nor is Annucci entitled to qualified immunity for his post-Earley II inaction. As the Second

Circuit has determined, the unconstitutionality of DOCS’s administrative imposition of PRS was

“clearly established” with the Second Circuit’s decisions in Earley I and II, and Annucci was aware

of those decisions and their meaning almost immediately after they were issued. Id. Nonetheless,

Annucci failed and refused to act. Annucci’s years-long delay in bringing about constitutional

compliance thereafter – a delay that resulted in no action ever being taken to release or resentence

Vincent, whose PRS-related incarceration continued through July 31, 2008 and presumably would

have lasted even longer had a state court not granted him habeas corpus relief – was, as the Second


                                                 5
         Case 6:08-cv-06570-DGL Document 56 Filed 09/15/20 Page 6 of 10




Circuit Court of Appeals held, “objectively unreasonable.” Betances II, 837 F.3d 162, 172-73. See

generally Vincent II, 718 F.3d 157 at 173-74. Annucci had a full and fair opportunity to litigate

each of these issues in Earley and Betances (the latter of which included the instant plaintiff as a

party), and the Second Circuit’s holdings in those matters are thus controlling here.

       For the foregoing reasons, construing all facts in Annucci’s favor and granting him every

favorable inference, I find that the undisputed facts and controlling case law establish that he is

personally liable for his acts and omissions in failing to promptly end or cure the unconstitutional

imposition and enforcement of PRS against plaintiff after Earley II made it clear that such

imposition and enforcement of PRS was unconstitutional, and I further conclude that Annucci is

not entitled to qualified immunity for such acts and omissions.

III.   Compensatory Damages

       Plaintiff has requested an award of compensatory damages in the amount of $1,000,000.00,

based solely on his instant submissions. In support of his request, Vincent has submitted a sworn

affidavit addressing the length of his incarceration for the PRS violations, as well as the mental

anguish that this period of additional incarceration caused him. See generally Kerman v. City of

New York, 374 F.3d 93, 122-26 (2d Cir. 2004) (discussing factors relevant to an award of

compensatory damages for false imprisonment, even where the unlawful detention lasted only a

few hours).

       Annucci contends that to the extent plaintiff was subjected to administratively-imposed

PRS in violation of his constitutional right to due process, such error was harmless and caused no

injury. Annucci claims that plaintiff is therefore entitled only to nominal damages. I disagree.

       Annucci contends that in and after July 2008, inmates who had been subjected to

administratively-imposed PRS were, in many cases, referred to the Court for resentencing so that


                                                 6
         Case 6:08-cv-06570-DGL Document 56 Filed 09/15/20 Page 7 of 10




PRS could be judicially re-imposed. Annucci argues that even if he had acted more promptly to

cure the constitutional violation against Vincent, the outcome would have been the same: Vincent

would simply have been referred for resentencing, and the new sentence would have included the

same term of PRS, nunc pro tunc. Annucci thus asks the Court to follow the holding in Hassell v.

Fischer, 2016 U.S. Dist. LEXIS 195311 (S.D.N.Y. 2016), aff’d in part, 879 F.3d 41 (2d Cir. 2018),

in which a plaintiff who challenged the delay in his resentencing was found entitled only to

nominal damages, since his post-Earley judicial resentencing resulted in the same sentence and

the same PRS term that had initially been administratively imposed.

       Annucci’s contention is without merit and flawed in several respects. Initially, Hassell is

entirely distinguishable, and Annucci’s attempts to apply its holding in cases factually similar to

the instant one have, predictably, “found little success.” Santiago v. Cuomo, 2019 U.S. Dist.

LEXIS 230492 at *22 (E.D.N.Y. 2019)(finding that “Hassell is an inapt comparison” to cases

involving plaintiffs whose terms of incarceration were never retroactively rendered constitutional

by resentencing).

       Unlike the Hassell plaintiff, Vincent was never resentenced, and it would be folly for this

Court to engage in baseless speculation as to what another court might have done had resentencing

taken place. Indeed, it is entirely possible that resentencing might have resulted in no PRS at all.

See e.g., Betances v. Fischer (“Betances III”), 403 F.Supp.3d 212, 229 (2d Cir. 2019) (denying

motion by defendants to limit incarcerated plaintiffs to nominal damages and distinguishing

Hassell, noting that when many of the Betances plaintiffs were referred for resentencing, judges

imposed shorter PRS periods than what had been administratively imposed, or declined to impose

any PRS at all). See also Aponte v. Fischer, 2020 U.S. Dist. LEXIS 69426 at *33-*34 (S.D.N.Y.

2020) (denying motion by defendants to limit plaintiff to nominal damages, and distinguishing


                                                 7
           Case 6:08-cv-06570-DGL Document 56 Filed 09/15/20 Page 8 of 10




Hassell, where plaintiff suffered a loss of liberty as a result of unlawful detention); Santiago, 2019

U.S. Dist. LEXIS 230491 at *23-*24 (defendants “have not established, because they cannot, that

Plaintiff would have been resentenced to a term of PRS nunc pro tunc had he been referred for

resentencing during the period of their liability”). It is clear that on resentencing, the judge could

have imposed a lesser term of PRS or, with the consent of the District Attorney (N.Y. Penal Law

70.85), no PRS term at all.

         While what might have happened if Vincent had been promptly referred for resentencing

will forever remain a mystery, what did happen to him is clear and undisputed, and it is those

events upon which the Court must focus in assessing an appropriate damages award. Vincent’s

judicially-imposed determinate sentence and his period of conditional release were wholly

concluded prior to the time he was initially taken into custody for violating the terms of the PRS

that was administratively imposed. Vincent thereafter served approximately 1,006 days of

incarceration for violating the terms of PRS, 768 of which were imposed and/or served after Earley

I declared administrative imposition of PRS to be unconstitutional, and 686 of which were imposed

and/or served after the Second Circuit’s decision in Earley II deprived Annucci of any excuse to

further delay efforts to remedy the constitutional violation. In short, but for Annucci’s failure to

promptly excise Vincent’s PRS or to refer him for curative resentencing after Earley II, Vincent

might have been spared a significant portion of the 686 days of incarceration he served after August

31, 2006.2 See Vincent II, 718 F.3d 157 at 171-72 (after Earley I, “the State was required either to

have [persons upon whom PRS had been administratively imposed] resentenced by the court . . .



2
  The parties’ statements of undisputed facts differ slightly as to the relevant number of days Vincent was incarcerated.
The Court has endeavored to reach its own calculations based on the undisputed facts. The record indicates that
Vincent served 202 days for PRS violations between September 1, 2006 (the date after the Second Circuit’s decision
in Earley II) and his release on March 21, 2007, and an additional 484 days for PRS violations between April 5, 2007,
and his release following the grant of habeas corpus relief on July 31, 2008. These two periods add up to 686 days –
nearly 23 months.
                                                           8
         Case 6:08-cv-06570-DGL Document 56 Filed 09/15/20 Page 9 of 10




or to excise the PRS conditions from their records and relieve them off those conditions”). He

could have had no term of PRS.

       A successful plaintiff in a Section 1983 action is entitled to compensatory damages, where

properly pleaded and proved. Damages intended to compensate for a period of imprisonment are

generally comprised of two types: those associated with pain, physical injury, mental suffering,

etc., and those related to the loss of liberty. In determining damages in the first category, courts

generally consider lost wages and other economic damages, in addition to emotional distress,

mental anguish, and pain and suffering. In fixing damages intended to compensate for the

deprivation of liberty, the Second Circuit has noted that an award of thousands of dollars is

appropriate for even short periods of confinement. See Kerman, 374 F.3d 93 at 125.

       “The case law on damages is limited and the purview of the awards is not formulaic.”

Henry v. State of New York, 2018-032-006 (N.Y. Ct. Cl. March 19, 2018)(slip op.). As such, the

determination of damages arising from unconstitutional incarceration “is ordinarily ‘left to a

[factfinder’s] common sense and judgment in light of its common knowledge and experience and

with due regard to the evidence presented.’” Id. (quoting Sanabria v. State of New York, 29 Misc.

3d 988, 995 (N.Y. Ct. Cl. 2010)).

       Plaintiff has submitted an affidavit which testifies to the high degree of anger, frustration

and depression he experienced during his incarceration for PRS violations (1,015 days total, 686

of which post-dated Earley II), due to his belief that PRS had been wrongfully imposed in violation

of his plea agreement and his right to due process. (Dkt. #51-2). While Annucci does not

meaningfully dispute the facts alleged in Vincent’s damages application and plaintiff urges the

Court to award damages solely based on his affidavit, the Court concludes that in order to gain a

thorough understanding of the facts relevant to the assessment of compensatory damages for


                                                 9
         Case 6:08-cv-06570-DGL Document 56 Filed 09/15/20 Page 10 of 10




plaintiff’s loss of liberty, and for the pain and suffering and mental anguish associated with that

detention, a damages inquest is appropriate.

         Unless the parties can reach an agreement as to the amount of compensatory damages or

agree to submit the matter to the Court on the existing filings or otherwise, the Court’s

courtroom deputy will contact counsel to schedule an inquest on damages.



                                         CONCLUSION

         For the foregoing reasons, plaintiff’s motion for summary judgment (Dkt. #51) on liability

is granted, and defendant’s cross motion for summary judgment (Dkt. #54) is denied. The Court

will schedule a prompt hearing if necessary to determine an appropriate compensatory damages

award.

         IT IS SO ORDERED.



                                      _______________________________________
                                               DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       September 15, 2020.




                                                10
